Title: To Thomas Jefferson from Auguste Chouteau, 20 November 1804
From: Chouteau, Auguste
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St. Louis Le 20. Novembre 1804
                  
                  Monsr. le capitaine Lewis dans le séjour qu’il a fait ici avant son depart pour le Missoury, m’avoit chargé de vous envoyer des notes relatives aux nations sauvages, et au commerce qui se fait dans la Louisiane, et dont ce district est susceptible; Comme Je m’occupois de ce travail conséquent, J’ai été nommé par les habitans du District de la Louisiane, pour présenter au Congres leur petition; Mission que j’ai accepté avec joie, espérant qu’elle me fourniroit l’occasion de faire votre connoissance, et de vous assurer de mon entier dévouement. J’ai alors suspendu mon travail, préferant répondre de vive voix, aux questions que Mr Lewis m’a laissées par écrit. Mais après cinq jours de route, J’ai été arreté par la goutte, et forcé de revenir chez moi. Je ne puis vous exprimer, Monsieur, combien Je suis peiné de ce contretems, qui m’empêche de répondre à la confiance de mes cometans et en même temps de satisfaire aux desirs du Cape. Lewis; mais pour y remedier autant que possible, J’envoye à Mr. J. Wm. Eppes d’après le conseil de Mr Harrison notre gouverneur, la petition de nos habitans, en le priant de vouloir bien être l’avocat de notre cause, et d’aider de ses conseils Mr Eligius Fromentin, qui est comme moi réprésentans des habitans du District de la Louisiane: Je vais reprendre avec ardeur, mon travail, pour vous l’envoyer le plus promptement possible; mais comme il exige beaucoup de reflexions et de temps, Je crois devoir par cette occasion, vous envoyer quelques notes, qui pourront vous intéresser, quoiqu’elles ne repondent point entierement aux questions du Capitaine Lewis.
                  Par des nouvelles certaines, J’ai appris que le Cape. Lewis étoit arrivé sans aucun accident a Huit cent cinquante mille de l’ambouchure du Missoury a l’époque du 19. d’aoust dernier, que les sauvages l’avoyent parfaitement reçus; et Je presume qu’il passera la saison de L’hivers chez les Mandanes, à environ 1300 Miles d’ici.
                  Si J’avois eu le bonheur de vous voir, mon intention étoit de vous recommander les habitans de la Louisiane comme des Citoyens soumis et fidels, mais qui ont besoin d’encouragement, et de vous inspirer pour eux, l’état qu’ils meritent. J’ose me flatter que vous ne trouverez pas mauvais, que Je fasse par ecrit, ce que Je conptois faire si J’avois eu L’honneur de vous voir. Mes cometans et moi, Monsieur, nous sommes infiniment jaloux de meriter votre estime, et sommes décidés à faire tout pour l’obtenir Si J’étois assez heureux pour pouvoir vous être utile en quelque chose que ce soit, Je vous prie de disposer sans réserve, de celui que a L’honneur d’etre avec les sentiments du respect le plus profond Monsieur Votre Très humble & très obeissant serviteur.
                  
                     Augte. Chouteau 
                     
                  
               